i          i        i                                                                       i       i       i




                                  MEMORANDUM OPINION


                                           No. 04-09-00698-CR

                                       IN RE Josephus DUNCAN

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 11, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Josephus Duncan has filed a pro se petition for writ of mandamus, seeking to compel

the trial court to rule on his pro se “Motion in Limine - Enhancement Counts” and “Motion to Set

Aside Indictment.” However, Duncan is represented by retained counsel in the criminal proceeding

pending in the trial court for which he is currently confined. A criminal defendant is not entitled to

hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). A trial

court has no legal duty to rule on a pro se motion filed with regard to a criminal proceeding in which

the defendant is represented by counsel. Id. Consequently, the trial court did not abuse its discretion




          … This proceeding arises out of Cause No. 2009-CR-0316, styled The State of Texas v. Josephus Duncan,
           1

pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                      04-09-00698-CR

by declining to rule on relator’s pro se motions that relate directly to his confinement based on the

criminal proceeding pending in the trial court. Accordingly, relator’s petition for writ of mandamus

is denied. TEX . R. APP . P. 52.8(a).

                                                       PER CURIAM



DO NOT PUBLISH




                                                 -2-